J-A16008-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    RICHARD MICKMAN,                                IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    ELAINE MICKMAN,

                             Appellant                No. 2913 EDA 2017


                      Appeal from the Order August 1, 2017
              In the Court of Common Pleas of Montgomery County
                        Civil Division at No(s): 03-06252


BEFORE: BENDER, P.J.E., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                   FILED SEPTEMBER 17, 2018

        Elaine Mickman (Appellant) appeals pro se from the August 1, 2017

order that denied her exceptions to the hearing officer’s recommendation

relating to her receipt of child support in the amount of $2,463.00 per month.

That order also granted Richard D. Mickman’s (Appellee) motion to dismiss

Appellant’s exceptions.1 After review, we affirm.

        Appellant sets forth the following statement of the question involved:



____________________________________________


1 The trial court designates Ms. Mickman as the Defendant in its opinion and
order, although she is the Plaintiff in this support action. Likewise, Mr.
Mickman is designated as the Plaintiff, although he is the Defendant in this
support action. It is evident that these titles were assigned to the parties in
light of the action simultaneously taking place with regard to Ms. Mickman’s
petition to open/vacate the divorce decree, now on appeal at 1469 EDA 2017.
The two appeals are not consolidated; however, they were argued
consecutively and the decisions by this Court will be filed at the same time.
J-A06008-18


      The court erred as a matter of law and abused its discretion in
      dismissing Appellant’s “timely” filed [c]hild [s]upport [e]xceptions
      without meaningful hearing to present evidence consistent with
      the applicable [r]ules and [f]ederal [r]egulations.

Appellant’s brief at 4.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the Honorable Patricia E. Coonahan’s opinion, dated

October 23, 2017.       We conclude that Judge Coonahan’s opinion correctly

addresses the issue raised by Appellant and, therefore, we adopt it as our own

and affirm the support order on that basis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/18




                                     -2-
                                                                      Circulated 08/23/2018 09:06 AM




       IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PA
                          FAMILY DIVISION


RICHARD D. MICKMAN                            SUPERIOR COURT
                                              DOCKET NO. 2913 EDA 2017

      v.                                      LOWER COURT
                                              DOCKET NO. 2003-06252
                                              PACSES NO, 750105293
ELAINE MICKMAN

                                     OPINION

COONAHA.N, J.                                              October   ,-!3,   2017


I. FACTS AND PROCEDURAL HISTORY

      On February 3, 2017, Support Master Mindy A. Harris, Esquire of the

Montgomery County Domestic Relations Office issued a recommendation and order

that Richard D. Mickman, Plaintiff (Defendant in support caption) is to pay to Elaine

Mickman, Defendant (Plaintiff in support caption) the amount of $2,463.00 per

month in child support payments.

      By way of background and review of the court's Domestic Relations Office

file, on September 19, 2016, the parties appeared before a conference officer in the

Montgomery County Domestic Relations Office for a modification conference. At the

September 19, 2016 modification conference, the Defendant signed a document

which set forth the procedural requirements for a party's record hearing before the

support master as well as any subsequent child support exceptions that a party

may subsequently raise. This document was signed by the Defendant on

September 19, 2016 and states in relevant part as follows:

      "The record hearing is your final opportunity to present documentation and
      oral evidence. Any appeal from the order issued after this hearing will be an
      oral argument to the Court based on an exception to a ruling of evidence, a
       finding of fact or conclusion of law. You cannot present new evidence alter
       the conclusion of the record hearing. It is critical that you are prepared for
       your hearing. An extension of time to produce documentation will not be
       granted. You must bring all documentation and evidence at the time of the
       scheduled hearing or the Hearing Officer is not required to consider it.
       Additionally, you may not present this evidence to the Court at a later date if
       you file support exceptions."

       In her February 3, 2017 Recommendation and Order, Master Harris stated

that alter hearings before Master Harris on October 25, 2016, December 13, 2016,

and January 31, 2017 regarding Elaine Mickman's Petition to Increase, Master

Harris was not convinced by the evidence presented at the hearings that Plaintiff

Richard Mickman was, as Defendant Elaine Mickman repeatedly contends, hiding

unreported income. However, Master Harris noted that since there was an increase

in Plaintiff's income since the entry of the last order, a modification was warranted

and the child support amount was increased to $2,463.00.

       On February 23, 2017 Defendant filed Exceptions to Recommendation of the

Hearing Officer in Support. On March 1, 2017, Plaintiff filed a Motion to Dismiss

Elaine Mickman's Exceptions to February 3, 2017 Master Recommendation. On

March 7, 2017, Defendant filed an Answer to Motion to Dismiss Support Exceptions.

       On the record before this court on July 31, 2017, the court informed the

Defendant that it would not be conducting an argument on her support exceptions

and dismissed Defendant's support exceptions due to Defendant's failure to comply

with the proper procedure pursuant to the notice the Defendant signed on

September 19, 2016, the February 3, 2017 Per Curiam Support Order and under

state and local rules of civil procedure for the filing of child support exceptions in

Montgomery County. An explanation of Defendant's failure to comply with the order

and rules is discussed below.


                                               2
       On August 1, 2017, the court Issued an order which denied Defendant's

 February 23, 2017 Exceptions to Recommendation of the Hearing Officer in

 Support, and granted Plaintiff's March 1, 2017 Motion to Dismiss Elaine Mickman's

 Exceptions to February 3, 2017 Master Recommendation. In footnote one ( 1) of

the court's August 1, 2017 order, for clarification purposes, the court noted that it

granted Plaintiff's March 1, 2017 Motion to Dismiss due to "Defendant's failure to

follow the proper support exceptions procedure", and not for an alleged untimely

payment of filing fees associated with Defendant's February 23, 2017 Exceptions to

the Recommendation of the Hearing Officer in Support as Plaintiff had argued in his

March 1, 2017 Motion to Dismiss.

       On August 4, 2017 Defendant filed a Memorandum to Reinstate Support

Exceptions. On August 7, 2017 Defendant filed A Petition to Reinstate Support

Exceptions. On August 8, 2017, Counsel for Plaintiff, Jack A. Rounick, Esquire, filed

a Motion to Dismiss Defendant's Motion/Memorandum to Reinstate Support

Exceptions. Exhibit "B" of Mr. Rounick's August 8, 2017 motion is an e-mail

correspondence between Defendant and a representative from Diaz Transcription

Service which is the child support hearing stenographer for the Montgomery County

Domestic Relations Office. In the e-mail exchange, the representative from Diaz

Transcription Services informed Defendant that it was in receipt of Defendant's

request for a transcript and that the transcripts would be completed once

Defendant paid for the transcribing of the transcripts. The court notes that there

was no response from Defendant to Plaintiff's August 8, 2017 Motion to Dismiss nor

objection to Plaintiff's exhibits. Furthermore, Defendant, herself, had attached a

copy of the same e-mail exchange between herself and Diaz Transcription to her


                                              3
 February 23, 2017 Exceptions to Recommendation of the Hearing Officer in

 Support.

            On August 9, 2017, the court issued an order denying Defendant's August 4,

 2017 Motion/Memorandum to Reinstate Support Exceptions and granting Plaintiff's

August 8, 2017 Motion to Dismiss Defendant's Motion/Memorandum to Reinstate

Support Exceptions.

            On August 30, 2017, Defendant filed a Notice of Appeal of this court's

August 1,. 2017 order with the Pennsylvania Superior Court. On September 13,

20171, the court ordered the Defendant to file with this court a concise statement of

the errors complained of on appeal pursuant to Pa. R.A. P. 1925(b ).

            On October 14, 2017, Defendant filed a Concise Statement which stated the

following as the issue of alleged error by this court:

            "The court erred as a matter of law and abused its discretion in dismissing
            Appellant's "timely" filed Child Support Exceptions without a meaningful
            hearing to present evidence consistent with the applicable Rules and Federal
            Regulations."

This opinion is filed pursuant to and is in compliance with Pa. R.A.P. 1925 (a).

II, DISCUSSION

The Court addresses the Defendant's issue as follows:

        "The court erred as a matter of law and abused its discretion in dismissing
        Appellant's "timely" filed Child Support Exceptions without a meaningful
        hearing to present evidence consistent with the applicable Rules and Federal
        Regulations."

        Local Rule of Civil Procedure 1910.10* provides for an alternative hearing

procedure for child support exceptions cases before the Montgomery County Court

of Common Pleas. In adopting Local Rule of Civil Procedure 1910.10*, the court

        1
        The court's 1925(b) order was docketed on September 14, 2017. The court was on vacation from
September 1, 2017 until September 11, 2017.

                                                         4
rescinded Montgomery County Local Rule of Civil Procedure 1910.11* (Support

Conciliation), wherein a party in a child support exceptions matter had been entitled

to a de novo hearing in the Court of Common Pleas. In adopting Montgomery

County Local Rule of Civil Procedure 1910.10*, Montgomery County adopted

Pa.R.C.P. 1910.12 which governs an alternative hearing procedure in child support

exceptions matters. As previously stated, Montgomery County Local Rule of Civil

Procedure 1910.10* eliminated a party's right to a de novo support hearing before

the Montgomery County Court of Common Pleas. Rather, Montgomery County Local

Rule of Civil Procedure 1910.10* currently requires the moving party in a child

support exceptions matter to pay for and obtain a transcript of their child support

hearing before the Master in Support, and to complete an exceptions packet

detailing the precise nature of the child support exceptions being raised. Once the

assigned Judge in the Court of Common Pleas receives the record of the hearing

from the master's level, i.e. the transcript and the exceptions packet that must be

filed with the Prothonotary's Office, the Judge is to issue a briefing schedule and set

an argument date.

       During the July 31, 2017 oral argument, the court pointed out to the

Defendant that included on page four ( 4) of the February 3, 2017 Support

Recommendation and Order, Support Master Mindy A. Harris, Esquire ordered the

following with regard to what is required for a moving party to be in compliance

with Montgomery County Local Rule of Civil Procedure 1910.10* and Pennsylvania

Rule of Civil Procedure 1910.12:

      "Any party may within TWENTY (20) DAYS of MAILING of this Order file
      exceptions with the Prothonotary's Office. Prior to filing exceptions, the filing
      party must request and pay for transcripts of the recorded hearing."


                                              5
             Defendant acknowledged the existence of the Support Master's Order on the

  record during the July 311 2017 argument (7 /31/17 N.T. at 8)1 yet, Defendant

  failed to obtain the transcript of the Master's hearing which she was required to do

 for this court to address her exceptions". In addition, Defendant attached to her

 February 23, 2017 Exceptions to Recommendation of the Hearing Officer in

 Support, a copy of the e-mail correspondence between Defendant and Diaz

 Transcription Services. As previously discussed, this e-mail correspondence

 illustrates that Defendant was well aware of her duty to obtain and pay for the

 transcript of the Master's hearing prior to proceeding with her child support

 exceptions. Despite her clear knowledge of the order and rules of the court,

 Defendant blatantly ignored her duty to comply. Finally, as previously discussed, on

 September 19, 2016, Defendant signed an acknowledgement of the procedural

 requirements she was required to follow after a record hearing with the Support

 Master and after the filing of any child support exceptions. Defendant was aware

when she appeared before the court on July 31, 2017 that she was not entitled to a

de novo hearing before the Court of Common Pleas and her failure to follow the

procedure for the support exceptions.



III. CONCLUSION

         The court did not err or abuse its discretion in the August 1, 2017 order by

dismissing Defendant's Exceptions to Recommendation of the Hearing Officer in


         1
            The court further notes that the Montgomery County Prothonotary's Office provides at no cost to lliQ se
litigants, a document entitled "Exceptions to Recommendation of Hearing Officer in Support- Filing Instructions for
Unrepresented Parties." This public information document provides step by step instructions for the filing of child
support exceptions in Montgomery County. The document is also available in the "Document Center" section of
Montgomery County's website, www.montcopa.org/documentcenter.

                                                             6
       h




        Support and in granting Plaintiff's Motion to Dismiss Defendant's Exceptions in

        Support. Defendant failed to comply with the Montgomery County Local Rules of

       Civil Procedure and the Pennsylvania Rules of Civil Procedure. Furthermore, the

       failure of Defendant to follow and proceed pursuant to the Per Curiam Order of

       February 3, 2017 results in waiver of any issue.

                  For the above reasons, the court respectfully requests that Defendant's

       appeal be dismissed and the court's August 1, 2017 order be affirmed.



                                                    BY THE COURT:
                                                                  ·1             /"·        /           .
                                                                 .,. ... · .. . .-··L-- .
                                                          -. __ftt,k(
                                                                 ./    I/      ( /      /
                                                                     ---L··-, __ ...···, -
                                                                                            (
                                                                                                (. ··
                                                    PATRICIA E. COONAHAN, J,




       Copies of the above Opinion sent
       on 10/.)j /17 to the following:
       By First-Class Mail:

       Jack A. Rounick, Esquire
      _fl�J?, .·�ickm1,,
             7
        .-7.j/df'
                           =r: 1619
                           �L/ ..
                                    Gerson Drive, Narberth, PA 19072
i
     i:>··n«;.(() 7< / · :: . .f-L{Lt ,1-"Jt.{)
    · -·- s ecr.Ma r/




                                                     7